Citation Nr: 0831121	
Decision Date: 09/12/08    Archive Date: 09/22/08

DOCKET NO.  04-20 500	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for myocarditis and 
congestive heart failure.

2.  Entitlement to an initial rating greater than 30 percent 
for skin disorder.


(The issue of entitlement to a higher initial disability 
rating for reactive changes of the thoracolumbar spine is 
addressed in a separate decision of the Board).



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Mainelli, Counsel
INTRODUCTION

The veteran served on active duty from July 1970 to September 
1974, and from April 1976 to June 2002.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.  In August 2007, the Board remanded 
the claims to the RO, via the Appeals Management Center 
(AMC), in Washington, D.C., for further development.

The Board notes that, in July 2008, the veteran sent to the 
Board results from a magnetic resonance imaging scan of the 
lumbar spine which has not been reviewed by the RO.  As this 
evidence is not pertinent to the claims on appeal, and the 
fact that the heart disability claim is granted and the skin 
disability claim is being remanded, a remand for RO review of 
this evidence in the first instance is not warranted.

The issue of entitlement to an initial rating greater than 30 
percent for skin disorder is addressed in the REMAND portion 
of the decision below and is REMANDED to the RO via the AMC.


FINDING OF FACT

The veteran's atherosclerosis and hypertensive heart disease 
are attributable to service connected origin.


CONCLUSION OF LAW

The criteria for service connection for atherosclerosis and 
hypertensive heart disease have been met.  38 U.S.C.A. 
§§ 1110, 1112, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309, 3.310 (2007).
REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).  Disorders diagnosed after discharge may still be 
service connected if all the evidence, including pertinent 
service records, establishes that the disorder was incurred 
in service.  38 C.F.R. § 3.303(d).

Simply put, to establish service connection, there must be: 
(1) a medical diagnosis of a current disability; (2) medical 
or, in certain cases, lay evidence of in-service occurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between an in-service injury or disease 
and the current disability.  Caluza v. Brown, 7 Vet. App. 
498, 506 (1995), aff'd 78 F.3d 604 (Fed. Cir. 1996).

Specified diseases listed as chronic in nature may be 
presumed to have been incurred in service, if the evidence 
shows that such disease became manifest to a degree of 10 
percent or more within one year from separation from active 
service, even though there is no evidence of such disease 
during the period of service.  38 U.S.C.A. §§ 1112, 1137; 
38 C.F.R. §§ 3.307(a), 3.309(a).  Arteriosclerosis, 
cardiovascular renal-disease (including hypertension), 
endocarditis, and myocarditis are included as among the 
specified chronic diseases subject to presumptive service 
connection.  38 C.F.R. § 3.309(a).

Except as provided in 38 C.F.R. § 3.300(c), pertaining to 
secondary service connection for ischemic heart disease or 
other cardiovascular disease based on the effects of tobacco 
products, disability which is proximately due to or the 
result of a service-connected disease or injury shall be 
service connected.  When service connection is thus 
established for a secondary condition, the secondary 
condition shall be considered a part of the original 
condition.  38 C.F.R. § 3.310(a) (as in effect before and 
after October 10, 2006).

If the evidence for and against a claim is in equipoise, the 
claim will be granted.  A claim will be denied only if the 
preponderance of the evidence is against the claim.  See 
38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 
1 Vet. App. 49, 56 (1990). 

The veteran seeks service connection for a "heart 
condition."  The facts of this case are not in material 
dispute, and may be briefly summarized.  His service medical 
records show his treatment for myocarditis complicated by 
congestive heart failure and pulmonary edema in 1994.  His 
service and post-service medical records make no further 
reference to myocarditis or congestive heart failure.  

Notably, a February 2002 multiple uptake gated acquisition 
(MUGA) scan conducted in service was interpreted as normal.  
Post-service, a March 2003 emergency room admission at Sacred 
Heart Hospital, to investigate complaint of chest pain, did 
not identify any continuing residuals of myocarditis.  
However, a coronary angiography revealed mild diffuse 
plaquing in the coronary tree without any high-grade 
obstructive lesions. 

In December 2007, the veteran underwent VA heart examination 
based on review of his claims folder.  The examiner was asked 
to determine whether the veteran currently manifested heart 
disease as a result of service.  The examiner found that the 
veteran currently manifested age-related atherosclerosis.  
The examiner also found that the veteran manifested 
concentric left ventricular hypertrophy that was more likely 
than not due to long-standing essential hypertension.  
However, the examiner indicated that the veteran's acute 
myocarditis manifested in service resolved without residuals.

Importantly, the Board takes note that the veteran is service 
connected for hypertension.  The December 2007 VA examiner's 
diagnosis and opinion raises, for the first time, the 
veteran's entitlement to service connection for hypertensive 
heart disease as secondary to his hypertension.  See 
generally 38 C.F.R. § 4.104, Diagnostic Code 7007.  A service 
connection claim includes all theories under which service 
connection may be granted, including presumptive and 
secondary service connection theories.  Bingham v. Principi, 
421 F.3d 1346, 1349 (Fed. Cir. 2005).  Thus, the Board finds 
that it has jurisdiction at this time to adjudicate the 
secondary service connection theory.

As a result of the December 2007 VA examiner's diagnosis and 
opinion, the Board finds that service connection for 
hypertensive heart disease is warranted.  38 C.F.R. § 3.310.  
Furthermore, as this examiner confirmed a diagnosis of 
atherosclerosis which is reasonably shown to have been 
manifested within one year from the veteran's separation from 
service, the Board finds that service connection for 
atherosclerosis is warranted on a presumptive basis under 
38 C.F.R. §§ 3.307 and 3.309.  Notably, both of these 
diagnoses are evaluated under the same rating criteria under 
VA's Schedule for Rating Disabilities.  See 38 C.F.R. 
§ 4.104, Diagnostic Codes 7005 and 7007.

On review of the record, the Board finds that the grants of 
service connection for atherosclerosis and hypertensive heart 
disease represent a full grant of the benefits sought on 
appeal.  Congestive heart failure is specifically listed 
among the criteria under DC's 7005 and 7007, and would be 
properly evaluated as part and parcel of service connected 
disability should the veteran manifest any further episodes 
of congestive heart failure.

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  In 
this case, the Board is granting in full the benefit sought 
on appeal.  Thus, any potential notice error would be 
harmless.

To the extent that such decision is not deemed a full grant 
of the benefit sought on appeal, the Board notes that an 
April 2003 RO letter advised the veteran of the types of 
evidence and/or information deemed necessary to substantiate 
the claim as well as the developmental duties in this case.  
See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  See also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  A November 2007 RO letter 
advised him of the criteria for establishing an initial 
disability rating and effective date of award, should service 
connection be established.  See Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).  Any timing deficiencies with his 
VCAA notice were cured with readjudication of the claim in a 
January 2008 supplemental statement of the case.  See 
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

VA has a duty to assist the veteran in the development of the 
claim.  This duty includes assisting the veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

In this case, the RO obtained the veteran's service medical 
records and all private and VA clinical records identified by 
the veteran as relevant to his claim.  The RO also obtained 
medical opinion which has resulted in the grants of service 
connection for atherosclerosis and hypertensive heart 
disease.  

Significantly, neither the veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, 
no further notice or assistance to the veteran is required to 
fulfill VA's duty to assist him in the development of the 
claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 
F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. 
App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).

ORDER

Service connection for atherosclerosis and hypertensive heart 
disease is granted.





REMAND

In August 2007, the Board remanded the skin disorder issue to 
obtain VA examination which provided sufficient information 
to rate the disability in accordance with the applicable 
rating criteria.  In particular, the Board noted a regulatory 
change to the rating criteria in July 2002.  See 67 Fed.Reg. 
49590-49599 (July 31, 2002).  Generally, if a law or 
regulation changes during the course of a claim or an appeal, 
the version more favorable to the veteran will apply, to the 
extent permitted by any stated effective date in the 
amendment in question.  38 U.S.C.A. § 5110(g); VAOPGCPREC 7-
2003.

The December 2007 VA examiner did not address the Board's 
question, posed in the August 2007 remand order, as to 
whether the veteran's skin disorder resulted in any systemic 
or nervous manifestations, whether the condition was 
exceptionally repugnant, or whether it required constant or 
near-constant systemic therapy such as corticosteroids or 
other immunosuppressive drugs during a 12-month period.  

As these findings are necessary to make a decision on the 
claim, the Board must return the examination report for 
failing to comply with the Board's August 2007 remand 
directives.  Stegall v. West, 11 Vet. App. 268 (1998).

Accordingly, the case is REMANDED for the following action:

1.  The veteran should be afforded an 
appropriate VA examination to determine 
the nature and extent of his service-
connected skin disorder.  The claims file 
should be made available to the examiner 
for review.  Following examination and 
review of the claims folder, the examiner 
should provide findings on the following:

a) address whether there is any 
ulceration, extensive exfoliation or 
crusting and, if so, to what extent; 

b) determine whether any systemic or 
nervous manifestations are present;

c) provide opinion as to whether this 
condition is exceptionally repugnant;

d) state whether this disorder affects 
more than 40 percent of the veteran's 
entire body or more than 40 percent of 
exposed areas; and 

e) whether the skin disorder requires 
constant or near-constant systemic 
therapy such as corticosteroids or 
other immunosuppressive drugs during a 
12-month period.

The examiner is requested to review and 
discuss the significance of the findings 
from the February 2008 private dermatology 
report which describes the veteran's skin 
disorder as involving over 70 percent of 
his entire body, and reconcile these 
findings with the prior and current 
examination findings.

2.  When the development requested has 
been completed, the case should again be 
reviewed on the basis of the additional 
evidence.  If the benefit sought is not 
granted in full, the veteran and his 
representative should be furnished a 
Supplemental Statement of the Case, and be 
afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
JOHN J. CROWLEY 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


